Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with James Maune #67187 on 5/10/2022.
The application has been amended as follows: 
1. (Currently Amended) A method of data transfer from a mobile device to a wearable device, the method comprising, at the mobile device: 
receiving refresh preferences for updating application information intended for a particular accessory application of the wearable device, wherein the wearable device is paired with the mobile device; 
identifying a trigger for sending updated application information to the wearable device; 
receiving the identified trigger; 
responsive to the identified trigger, obtaining new application data; 
determining a current state of the wearable device; 
determining, by a wearable device communication daemon, whether to send the new application data to an accessory application of the wearable device, wherein the determination of whether to send the new application data is made according to the refresh preferences, the current state of the wearable device, and a number of updates of the application information that have been sent to the wearable device within a predetermined time period being below a predetermined threshold number of updates; when the number of updates exceeds the predetermined threshold number of updates, waiting until the number of updates within a new time period is below the predetermined threshold number of updates prior to transmitting an update and then sending the new application data to the wearable device; and 
responsive to determining to send the new application data, sending the new application data to the wearable device.
5. (Cancelled)
6. (Currently Amended) The method of claim [[5]]1, further comprising: budgeting the predetermined threshold number of updates to occur within a particular window of activity in a day.  

7. (Currently Amended) The method of claim [[5]]1, further comprising: budgeting the predetermined threshold number of updates to be evenly distributed in time over a day.

8. (Currently Amended) A mobile device, comprising: a processor; and a memory coupled to the processor, the memory storing instructions, which when executed by the processor, cause the mobile device to perform operations including: 
receive refresh preferences for updating application information intended for a particular accessory application of a wearable device, wherein the wearable device is paired with the mobile device; Page 3 of 11 TOWNSEND 75618171 1 
identify a trigger for sending updated application information to the wearable device; receive the identified trigger; 
responsive to the identified trigger, obtain new application data; 
determine a current state of the wearable device; 
determine, by a wearable device communication daemon, whether to send the new application data to an accessory application of the wearable device, wherein the determination of whether to send the new application data is made according to the refresh preferences, the current state of the wearable device, and a number of updates of the application information that have been sent to the wearable device within a predetermined time period being below a predetermined threshold number of updates; when the number of updates exceeds the predetermined threshold number of updates, waiting until the number of updates within a new time period is below the predetermined threshold number of updates prior to transmitting an update and then sending the new application data to the wearable device; and 
responsive to determining to send the new application data, send the new application data to the wearable device.

12. (Cancelled)
13. (Currently Amended) The mobile device of claim [[12]] 8, wherein the operations further comprise: budgeting the predetermined threshold number of updates to occur within a particular window of activity in a day.  

14. (Currently Amended) The mobile device of claim [[12]]8, wherein the operations further comprise: budgeting the predetermined threshold number of updates to be evenly distributed in time over a day.

22. (currently amended) A non-transitory computer-readable medium storing a plurality of instructions that, when executed by one or more processors of a mobile device, cause the one or more processors to perform operations comprising: 
receiving refresh preferences for updating application information intended for a particular accessory application of a wearable device, wherein the wearable device is paired with the mobile device; 
identifying a trigger for sending updated application information to the wearable device; 
receiving the identified trigger; 
responsive to the identified trigger, obtaining new application data; 
determining a current state of the wearable device; 
determining, by a wearable device communication daemon, whether to send the new application data to an accessory application of the wearable device, wherein the determination of whether to send the new application data is made according to the refresh preferences, the current state of the wearable device, and a number of updates of the application information that have been sent to the wearable device within a predetermined time period being below a predetermined threshold number of updates; when the number of updates exceeds the predetermined threshold number of updates, waiting until the number of updates within a new time period is below the predetermined threshold number of updates prior to transmitting an update and then sending the new application data to the wearable device;
and responsive to determining to send the new application data, sending the new application data to the wearable device.

26. (cancelled)
27. (currently amended) The non-transitory computer-readable medium of claim [[26]]22, wherein the operations further comprise budgeting the predetermined threshold number of updates to occur within a particular window of activity in a day.
Please cancel claims 5, 12, 15-21, 26.
                                                                                                    
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-4, 6-11, 13-14, 22-25, 27 are allowable over the prior art of record: the closest prior art of record (Pitis et al. U.S. patent application publication 20160198322) does not teach or suggest in detail "the method comprising, at the mobile device: receiving refresh preferences for updating application information intended for a particular accessory application of the wearable device, wherein the wearable device is paired with the mobile device; identifying a trigger for sending updated application information to the wearable device; receiving the identified trigger; responsive to the identified trigger, obtaining new application data; determining a current state of the wearable device; determining, by a wearable device communication daemon, whether to send the new application data to an accessory application of the wearable device, wherein the determination of whether to send the new application data is made according to the refresh preferences, the current state of the wearable device, and a number of updates of the application information that have been sent to the wearable device within a predetermined time period being below a predetermined threshold number of updates; and responsive to determining to send the new application data, sending the new application data to the wearable device." in combination with all the elements of the independent claim as argued by the Applicant.
Pitis teaches the wearable computing device comprises an accelerometer connected to a processor. The accelerometer is configured to determine a motion indicator indicative of a motion of the wearable computing device. The processor executes a context-specific action selected according to a user activity context determined according to first motion indicator and second motion indicator indicative of a motion of a mobile telephone communicatively coupled to the wearable computing device. The user activity context determination involves determining whether the user is preparing to go to work.  Whereas, stated above, Applicant's claimed invention states "the method comprising, at the mobile device: receiving refresh preferences for updating application information intended for a particular accessory application of the wearable device, wherein the wearable device is paired with the mobile device; identifying a trigger for sending updated application information to the wearable device; receiving the identified trigger; responsive to the identified trigger, obtaining new application data; determining a current state of the wearable device; determining, by a wearable device communication daemon, whether to send the new application data to an accessory application of the wearable device, wherein the determination of whether to send the new application data is made according to the refresh preferences, the current state of the wearable device, and a number of updates of the application information that have been sent to the wearable device within a predetermined time period being below a predetermined threshold number of updates; and responsive to determining to send the new application data, sending the new application data to the wearable device." So as indicated in the above statements. Applicant's arguments have been considered persuasive, in light of the claims limitation as well as the enabling portions of the specification.
Examiner has also reviewed current independent claim language against the allowed and patented independent claim languages of parent case 10069785. Examiner has reviewed the search strategies and results of parent case. Examiner finds those search strategies and results are still applicable to current claimed invention. Examiner has performed further text and interference searches on current independent claim language. Examiner has found that there is no sufficient evidence to suggest or indicate how to combine elements of prior arts as searched and identified in fully mapping into applicant's current independent claims. Applicant's claimed inventions are thus allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NINOS DONABED/Primary Examiner, Art Unit 2444